DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Claim Interpretation
Regarding claims 6 and 15, the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al. (U.S. 2014/0126713 A1) in view of Boyer et al. (U.S. 2003/0177017 A1).
Regarding claims 1, 10 and 19, Ristock discloses a method and system comprising: 
receiving a request at a server, from a requester endpoint device, to initiate an interactive real-time communication session, wherein the request was transferred in response to user input into a web client executing on the requester endpoint device (see Ristock; paragraphs 00028, 0058 and 0092; Ristock discloses a customer desires to receive, via an end user device, services from a contact center.  The customer while conducting a particular transaction on a monitored website, i.e. “web client”, actuates a help button on the website to transmit a request for assistance.  The request is received by a server);
after receiving the request, receiving a report of an event (places a call) detected on the requester endpoint device (see Ristock; paragraphs 0036, 0039 and 0058; Ristock discloses a statistics server includes an aggregation module for monitoring availability of end users on different communication channels and providing the information using generated reports from the data aggregated, i.e. “receiving a report”.  For example, a customer, after actuating the help button, i.e. “after receiving the request”, also places a call to the contact center and is placed on hold); and
in response to the event indicating new instructions should be sent, updating the requester endpoint device with the new instructions (see Ristock; paragraph 0058; Ristock discloses new instructions”, the user’s state as “waiting” and when the user is engaging in conversation with the agent the state is set to “busy on call”).
While Ristock discloses the customer being placed on hold (see Ristock; paragraph 0058), Ristock does not explicitly disclose wherein the requester endpoint device emulates an active on-hold voice connection period in accordance with the new instructions.
In analogous art, Boyer discloses wherein the requester endpoint device emulates an active on-hold voice connection period in accordance with the new instructions (see Boyer; paragraphs 0030 and 0033; Boyer discloses a personal agent function for each customer that provides automated assistance including information on presence and availability of resources, such as, the queue sizes and wait times.  The personal agent function is downloaded, e.g. as an applet, onto the customer’s device.  Therefore, the agent function “emulates an active on-hold voice connection period” for the customer’s device, by presenting updates, such as the queue size and wait times.  The applicant’s specification supports this interpretation by disclosing emulating an active flow of real time on-hold messages such as updates; see applicant’s specification; paragraph 0012).
One of ordinary skill in the art would have been motivated to combine Ristock and Boyer because they both disclose features of a customer requesting service from a contact center, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the personal agent function as taught by Boyer into the system of Ristock in order to provide the benefit of allowing the customer while being placed on hold (see Ristock; paragraph 0058) to be provided information that was configurable by the customer, such as selected hold music (see Boyer; paragraph 0030).
claim 10, one or more processors (see Ristock; paragraph 0042; Ristock discloses processors); and one or more memory devices operatively coupled to the one or more processors and storing program instructions, the one or more processors being configured to execute the program instructions that direct the one or more processors (see Ristock; paragraph 0042; Ristock discloses the processors executing instructions stored in memory).
Further, Ristock discloses the additional limitations of claim 19, a computer-readable storage medium having program instructions stored thereon, the program instructions, when executed by one or more processors, direct the one or more processors (see Ristock; paragraph 0042; Ristock discloses computer readable media and processors).
Regarding claims 2, 11 and 20, Ristock and Boyer disclose all the limitations of claims 1, 10 and 19, as discussed above, and further the combination of Ristock and Boyer clearly discloses in response to receiving the request, determining that an interactive session resource (agent) is not currently available for the interactive real-time communication session (see Ristock; paragraphs 0050 and 0053; Ristock discloses the user actively waiting in a queue to be contacted by an agent); and
transmitting (downloading) an emulator application (personal agent function) in response to determining that the interactive session resource is not currently available, wherein the requester endpoint device executes the emulator application (personal agent function) to emulate the active on-hold voice connection period (see Boyer; paragraphs 0030 and 0033; Boyer discloses a personal agent function for each customer that provides automated assistance including information on presence and availability of resources, such as, the queue sizes and wait times.  The personal agent function is downloaded, e.g. as an applet, onto the customer’s device.  emulates the active on-hold voice connection period” for the customer’s device, by presenting updates, such as the queue size and wait times.  The applicant’s specification supports this interpretation by disclosing emulating an active flow of real time on-hold messages such as updates; see applicant’s specification; paragraph 0012).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1, 10 and 19.

Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al. (U.S. 2014/0126713 A1) in view of Boyer et al. (U.S. 2003/0177017 A1), as applied to claims 2 and 11 above, and further in view of Gordon et al. (U.S. 2018/0032997 A1).
Regarding claims 3 and 12, Ristock and Boyer disclose all the limitations of claims 2 and 11, as discussed above.  Further, while Boyer discloses the “emulator application” (see Boyer; paragraphs 0030 and 0033), as discussed above, the combination of Ristock and Boyer does not explicitly disclose before transmitting the emulator application, determining that the emulator application is not installed on the requester endpoint device.
In analogous art, Gordon discloses before transmitting (downloading) the emulator application (feeder application), determining that the emulator application (feeder application) is not installed on the requester endpoint device (see Gordon; paragraphs 0175, 0217 and 0223; Gordon discloses a feeder application may include any application capable of providing information to one or more other applications and associated with a CRM, i.e. customer relationship management, service.  Further, it is determined whether the application is already installed or not already installed before it is downloaded).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feeder application as taught by Gordon into the combined system of Ristock and Boyer in order to provide the benefit of determining whether the personal agent function needs to be downloaded, and also improving user experience by allowing the personal agent function applet, based on promotional goals (see Boyer; paragraph 0030), to download coupons or discounts to the user’s device (see Gordon; paragraph 0217).
Regarding claims 4 and 13, Ristock, Boyer and Gordon disclose all the limitations of claims 3 and 12, as discussed above, and further the combination of Ristock, Boyer and Gordon clearly discloses before transmitting the emulator application (feeder application), receiving consent for the emulator application (feeder application) from a user of the requester endpoint device (see Gordon; paragraphs 0218; Gordon discloses a user authorizes, i.e. “receiving consent”, the download of the feeder application).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 3 and 12.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al. (U.S. 2014/0126713 A1) in view of Boyer et al. (U.S. 2003/0177017 A1), as applied to claims 1 and 10 above, and further in view of Sarkar et al. (U.S. 7,173,911 B1).
Regarding claims 5 and 14, Ristock and Boyer disclose all the limitations of claims 1 and 10, as discussed above.  Further, discloses wherein the new instructions direct the requester endpoint device to present a plurality of locally stored media segments pending availability of an interactive session resource for the interactive real-time communication session.
In analogous art, Sarkar discloses wherein the new instructions direct the requester endpoint device to present a plurality of locally stored media segments (local music-on-hold audio file) pending availability of an interactive session resource for the interactive real-time communication session (see Sarkar; column 2 lines 2-7; Sarkar discloses if music-on-hold streams do not have an acceptable quality, a local audio file may be played to the call on hold).
One of ordinary skill in the art would have been motivated to combine Ristock, Boyer and Sarkar because they all disclose features of an IVR system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the local audio file as taught by Sarkar into the combined system of Ristock and Boyer in order to provide the benefit of the technical advantages by allowing a user to continue to hear good quality music-on-hold in the case that an endpoint loses connectivity to all music-on-hold servers (see Sarkar; column 2 lines 21-28).
Regarding claims 6 and 15, Ristock, Boyer and Sarkar disclose all the limitations of claims 5 and 14, as discussed above, and further the combination of Ristock, Boyer and Sarkar clearly discloses wherein the plurality of media segments includes at least one of a group comprising music-on-hold (see Sarkar; column 2 lines 2-7; Sarkar discloses a local audio file played as music-on-hold), an estimate of wait time, marketing messages, and product music-on-hold” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 3 and 12. 

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al. (U.S. 2014/0126713 A1) in view of Boyer et al. (U.S. 2003/0177017 A1), as applied to claims 1 and 10 above, and further in view of Castle (U.S. 2013/0343532 A1).
Regarding claims 7 and 16, Ristock and Boyer disclose all the limitations of claims 1 and 10, as discussed above.  The combination of Ristock and Boyer does not explicitly disclose wherein the event comprises the requester endpoint device establishing another communication session and wherein the new instructions direct the requester endpoint device to display a message to a user of the requester endpoint device.
In analogous art, Castle discloses wherein the event comprises the requester endpoint device establishing another communication session (launch of browser) and wherein the new instructions direct the requester endpoint device to display a message (visual/graphical message) to a user of the requester endpoint device (see Castle; paragraphs 0040, 0045 and 0047; Castle discloses after a user opts to be placed in a queue, the user selects an option to play audiovisual and/or interactive content, such as promotional or informational videos, which causes a browser application to launch, i.e. “establishing another communication session”, in a separate window.  While the user is in the call queue, the user’s position in the queue can be updated visually, i.e. display a message” as in visually/graphically, to show the user that they are advancing in the queue).
One of ordinary skill in the art would have been motivated to combine Ristock, Boyer and Castle because they all disclose features of a call queue, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate playing content while still in a queue and visually illustrating a callers place in queue as taught by Castle into the combined system of Ristock and Boyer in order to provide the benefit of allowing a user to past time while waiting in a queue by presenting tailored content based on a user’s browser history (see Castle; paragraph 0069), as well as, not allowing the user to lose their position in the queue (see Castle; paragraph 0047). 
Regarding claims 8 and 17, Ristock, Boyer and Castle discloses all the limitations of claims 7 and 16, as discussed above, and further the combination of Ristock, Boyer and Castle discloses wherein the message (visual/graphical message) indicates that a position of the user in a queue for an interactive session resource for the interactive real-time communication session will not be affected by the event (see Castle; paragraphs 0040, 0045 and 0047; Castle discloses a browser application being launched, i.e. “event”, to play content for a user while in a queue.  Also, while the user is in the call queue, the user’s position in the queue can be updated visually, i.e. “a message” as in visually/graphically, to show the user that they are advancing in the queue.  Therefore, the “position of the user in a queue…will not be affected” by the user’s position advancing in the queue even while interacting with a separate communication session).
.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al. (U.S. 2014/0126713 A1) in view of Boyer et al. (U.S. 2003/0177017 A1) and Castle (U.S. 2013/0343532 A1), as applied to claims 7 and 16 above, and further in view of Knott et al. (U.S. 2008/0273687 A1).
Regarding claims 9 and 18, Ristock, Boyer and Castle discloses all the limitations of claims 7 and 16, as discussed above, and further the combination of Ristock, Boyer and Castle does not explicitly disclose wherein, during the other communication session, the new instructions direct the requester endpoint device to present the user with an option to participate in the interactive real-time communication session when an interactive session resource for the interactive real-time communication session becomes available.
In analogous art, Knott discloses wherein, during the other communication session (customer activity), the new instructions direct the requester endpoint device to present the user with an option to participate in the interactive real-time communication session when an interactive session resource (agent) for the interactive real-time communication session becomes available (see Knott; paragraphs 0032 and 0033; Knott discloses a customer interacting with a selected customer activity, i.e. “other communication session”, while remaining in the queue holding to speak with an agent.  The customer is notified when the agent is available to interact via a prompt giving the customer an option of immediately connecting with the agent or continuing to interact with the selected customer activity). 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate customer activity while remaining in a queue and giving the user an option to interact with an available agent as taught by Knott into the combined system of Ristock, Boyer and Castle in order to provide the benefit of allowing a customer to either connect immediately with an agent or continue with the activity in the case the customer is not ready to interact, e.g. customer wants to finish listening to a movie review (see Knott; paragraph 0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tolksdorf (U.S. 9,485,360 B2) discloses a call session being interrupted while in a queue and returning the call session to the same place in the queue.
Deutsch et al. (U.S. 6,563,916 B1) discloses a user keeping their place in the queue while being able to process another call connection.
Fahlgren (U.S. 2013/0336472 A1) discloses the use of WebRTC and a caller may hang-up once they are placed on hold, but their place in the queue is maintained.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        03/11/22

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442